           Case 1:19-cv-08431-RA Document 15 Filed 06/01/20 Page 1 of 1



                                                                 USDC-SDNY
 UNITED STATES DISTRICT COURT
                                                                 DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:
 PATRICE WOODLEY,                                                DATE FILED: 6/1/2020

                             Plaintiff,
                                                                  19-CV-8431 (RA)
                       v.
                                                                     ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.
 RONNIE ABRAMS, United States District Judge:

         On March 18, 2020, the Court ordered the parties to discuss whether they were willing to

 consent to conducting all further proceedings before Magistrate Judge Freeman. Dkt. 12. The

 parties were ordered to confer and respond within two weeks. Id. On April 8, the Court

 reminded the parties that they were to notify the Court whether they consented to proceeding

 before Judge Freeman and ordered them to respond no later than April 30. Dkt. 14.

         To date, the parties have not responded to the Court’s order. No later than June 8, 2020,

 the parties must confer by telephone and notify the Court whether they consent to proceeding

 before Judge Freeman.

 SO ORDERED.

Dated:     June 1, 2020
           New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
